Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Claims 2-21 are pending and remain for further examination.

The New Grounds of Rejection
Applicant’s arguments and response with respect to the rejection(s) of claims    2-21 under double patenting rejection filed on October 14, 2021 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new references. Applicant’s arguments necessitated the new grounds of rejection.



Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loladia et al (U.S. Patent No. 11,128,612 B1). Loladia’s patent meets all the limitations for claims 2-21 recited in the claimed invention.

As to claim 2, Loladia et al disclose a system (see abstract and figures 1-3) comprising: a device management module on an loT service to provision one or more loT devices with the loT service (figure 1, column 4 lines 16-34, figure 2, column 5 lines 38-63, management console provides service to one or more IoT devices); an account management module on the loT service to establish an anonymous user account and to associate the anonymous user account with the one or more loT devices provisioned by the device management module (figure 2, column 6 lines 36-42, column 8 lines 15-35, establish a provisional user account associate with the one or more loT devices); 

As to claim 3, Loladia et al disclose that the loT app enables the user to capture one or more identification (ID) codes from one or more loT devices (figure 2, column 6 lines 43-64, receiving ID codes from IoT device), a mobile device to transmit the ID codes to an loT service (figure 1, column 4 lines 24-34, management console disclose as a mobile device, which provides ID codes to the service).

As to claims 4-5, Loladia et al disclose that the loT app displays a GUI element requesting information usable to link the anonymous account with the user, the GUI element is displayed after the user has accessed the loT devices for a specified period of time or after the user has accessed a particular loT device or service function (figures 1-2, column 6 lines 43-64, received request including the provisioning certificate and credentials, such as a user and password combination associated with the user account, column 8 lines 15-35, user specify via the management console a profile for given device type, the profile include a variety of attributes, such as permissions to set on a device, connection settings, etc).
As to claim 6, Loladia et al disclose that upon the user entering the information, the device management module to persistently store configuration data for each of the loT devices (figure 2, column 4 line 63 to column 5 line 14, column 6 lines 34-44, storing IoT data at IoT data store)).

As to claim 7, Loladia et al disclose that an account conversion module to convert the anonymous account to a non-anonymous account in response to the user entering the first information, the account management module to persistently store the first information in the non-anonymous account following the conversion from the anonymous account (figure 2, column 6 lines 36-64, figure 4, column 9 line 53 to column 10 line 45, first generate provisioning certificate for communication, generate/store digital certificate, and remove provisioning certificate, which implies the claimed invention).

As to claim 8, Loladia et al disclose that the controllable access comprises one or more graphical elements within the GUI selectable by the user to cause an loT device associated with the graphical elements to perform a specified function (figure 1, column 4 lines 24-49, figure 2, column 6 lines 20-64, user can perform a specified function using graphical user interface).



As to claims 9-15, they are also rejected for the same reasons set forth to rejecting claims 2-8 above, since claims 9-15 are merely the method of operations for the apparatus/system defined in the claims 2-8 and also claims 9-15 do not teach or define any new limitations than above rejected claims 2-8.

As to claims 16-21, they are also rejected for the same reasons set forth to rejecting claims 2-7 above, since claims 16-21 are merely a program product for the apparatus/system defined in the claims 2-7 and also claims 16-21 do not teach or define any new limitations than above rejected claims 2-7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 10, and 17 recite the limitation "the mobile device" in line 3.There are insufficient antecedent basis for this limitation in the claims.

Response to Arguments
Applicant’s arguments with respect to the claims 2-21 filed on October 14, 2021 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new references. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action (see new rejections of the claims 2-21).

Additional References
The examiner as of general interest cites the following references. 
a. 	Ko, U.S. Patent No. 11,172,028 B2. 
b.	Berdy et al, U.S. Patent No. 10,812,284 B2

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            January 04, 2022